
	
		II
		110th CONGRESS
		1st Session
		S. 361
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 23, 2007
			Mr. Bingaman (for
			 himself and Mr. Domenici) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To designate the United States courthouse
		  at South Federal Place in Santa Fe, New Mexico, as the Santiago E.
		  Campos United States Courthouse.
	
	
		1. DesignationThe United States courthouse at South
			 Federal Place in Santa Fe, New Mexico, shall be known and designated as the
			 Santiago E. Campos United States Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in
			 section
			 1 shall be deemed to be a reference to the Santiago E.
			 Campos United States Courthouse.
		
